
	
		III
		111th CONGRESS
		1st Session
		S. RES. 323
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mr. Burris (for himself,
			 Mr. Kerry, and Mr. Kirk) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring Edward W. Brooke, III, former
		  United States Senator for the Commonwealth of Massachusetts, on the occasion of
		  his 90th birthday.
	
	
		Whereas Edward W. Brooke, III, served in the United States
			 Senate with great dedication, integrity, and professionalism as a trusted
			 colleague from the Commonwealth of Massachusetts;
		Whereas Edward Brooke was the first African-American
			 elected by popular vote to the United States Senate and was the first
			 African-American to serve in the United States Senate since the Reconstruction
			 Era;
		Whereas Edward Brooke served on the Commission on Civil
			 Disorders under President Lyndon B. Johnson, where his work on discrimination
			 in housing served as the basis for the Fair Housing Act of 1968 (42 U.S.C. 3601
			 et seq.);
		Whereas Edward Brooke was awarded the Presidential Medal
			 of Freedom on June 23, 2004;
		Whereas Edward Brooke was awarded the Congressional Gold
			 Medal on October 28, 2009;
		Whereas Edward Brooke's long and distinguished career in
			 public service included serving in the United States Army during World War II,
			 as Attorney General for the Commonwealth of Massachusetts, and as chairman of
			 the board of the National Low Income Housing Coalition; and
		Whereas Edward Brooke celebrated his 90th birthday on
			 October 26, 2009: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges and
			 honors the unprecedented and enduring achievements and contributions made by
			 Edward W. Brooke, III, during his distinguished career of public service to the
			 United States; and
			(2)congratulates and
			 expresses best wishes to Edward Brooke on the celebration of his 90th
			 birthday.
			
